Opinion filed August 9, 2018




                                     In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00087-CR
                                   ___________

                   ZACHARY AARON NOEL, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 16199


                      MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant,
Zachary Aaron Noel, of the offense of escape while under arrest for a felony. The
trial court held a punishment hearing and assessed Appellant’s punishment at
confinement for eight years and a fine of $1,500. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, the
motion to withdraw, and a copy of the appellate record. Counsel advised Appellant
of his right to review the record and file a response to counsel’s brief. Appellant has
not filed a response.1 Counsel also advised Appellant of his right to file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals
seeking review by that court. See TEX. R. APP. P. 48.4, 68.
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Based upon a review of
the record, we agree with counsel that no arguable grounds for appeal exist.2




        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.



                                                     2
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 9, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3

Willson, J., not participating.




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      3